IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON

EDDIE C. PRATCHER, JR., SURVIVING SPOUSE OF SANDRA Y. JONES
 PRATCHER V. METHODIST HEALTHCARE-MEMPHIS HOSPITALS,
                           ET AL.

                   Direct Appeal from the Circuit Court for Shelby County
                       No. CT-0070110-0       Donna M. Fields, Judge


                    No. W2011-00063-COA-R3-CV - Filed August 19, 2011


Appellant appealed the trial court's order granting Appellee's “Motion of Methodist
Healthcare-Memphis Hospitals to Strike, or in the Alternative, Motion in Limine, or In the
Alternative, for Partial Judgment and Memorandum.” We dismiss this appeal for lack of
jurisdiction.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. S TEVEN S TAFFORD, J., A LAN E. H IGHERS, P.J., W.S., and D AVID R. F ARMER, J.

Randall Loftin Kinnard and Daniel Louis Clayton, Nashville, Tennessee and Steven Rand
Walker, Memphis, Tennessee, for the appellant, Eddie C. Pratcher, Jr.

Lee James Chase, III, Memphis, Tennessee, for the appellee, Methodist Healthcare -
Memphis Hospitals.

                                   MEMORANDUM OPINION 1

      This is a medical malpractice action arising from the care and treatment of the
deceased, Sandra Y. Jones Pratcher, on December 4, 1999. The first trial of this matter was
conducted in September 2006 and upon its conclusion, the jury returned a defense verdict as

       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
to all named defendants. Also, the trial court granted the motion for directed verdict filed
by Appellee Methodist Healthcare-Memphis Hospitals (“Methodist”), as to the direct claims
against Methodist, but denied the motion regarding any apparent agency claims. On
September 28, 2006, the Order of Jury Verdict was entered and Appellant filed a Motion for
New Trial on October 23, 2006. On November 20, 2007, the trial court entered an order
which: (1) granted the plaintiff’s motion for new trial as to all defendants; (2) sustained its
directed verdict as to Methodist and dismissed plaintiff’s claim as to the hospital's direct
negligence; (3) sustained its prior preclusion of jury consideration of plaintiff’s claims as to
whether Dr. Oraedu was at fault as an agent of the hospital and dismissed plaintiff’s claims
as to Dr. Oraedu; and (4) assigned the matter to a different judge for the new trial.

        Afterwards, Appellee Methodist Healthcare-Memphis Hospitals filed its “Motion of
Methodist Healthcare-Memphis Hospitals to Strike, or in the Alternative, Motion in Limine,
or In the Alternative, for Partial Judgment and Memorandum” on September 17, 2010. In
that motion, Methodist indicated that the remaining claims against Methodist included:
“Plaintiff's claims involving actual or apparent agency issues related to Dr. Philip Andrew
Rojas and his employer, Medical Anesthesia Group, a professional corporation, and as to
Consultants in Anesthesia, Inc., for its employee, Irene C. Wadlington, CRNA, and for
nonparty, Dr. Dinesh N. Chauhan, as president of Consultants in Anesthesia, Inc.”

       The trial court granted Methodist's motion by order entered on November 19, 2010,
and ordered, among other things, that plaintiff would have no claim nor offer any proof on
any claim as to the hospital's direct negligence nor would the plaintiff make any claim or
offer any proof as to the alleged agency of the hospital as to Dr. Oraedu. The trial court's
order of November 19, 2010, was certified as a final judgment pursuant to Rule 54.02 of the
Tennessee Rules of Civil Procedure. Appellant then filed his Notice of Appeal of that order
on December 13, 2010.

        Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. Upon that review, the Court entered an Order on June 17,
2011, which stated that, although the order appealed was entered as a final judgment pursuant
to Rule 54.02 of the Tennessee Rules of Civil Procedure, the Court was nevertheless of the
opinion that the order was improvidently certified as a final judgment, because the order did
not adjudicate all claims against Methodist. Thus, in our Order of June 17, 2011, the Court
directed Appellant to obtain entry of a final judgment in the trial court within ten (10) days
of the entry of that Order or else show cause within fifteen (15) days why this appeal should
not be dismissed for failure to appeal an appealable order or judgment. Appellant filed a
response to our Order on June 22, 2011, in which Appellant conceded that the order appealed
in this matter is not final and that this appeal should be dismissed.

                                               2
       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990). It appears to the Court
that the order appealed was improvidently certified as a final judgment pursuant to Rule
54.02 of the Tennessee Rules of Civil Procedure, because there are remaining claims against
Methodist. Thus, this appeal must be dismissed.

                                        Conclusion

       For the foregoing reasons, we dismiss this appeal for failure to appeal a final
judgment. Costs of this appeal are taxed to the appellant, Eddie C. Pratcher, Jr., and his
surety for which execution may issue if necessary.

                                           PER CURIAM




                                              3